OPINION

Per Curiam:

Judgment was filed July 11,1958, notice thereof served July 16, and notice of appeal, designation of contents of *302record on appeal and appeal bond served and filed July 21. On September 16 appellant filed the record on appeal, the motion for extension of time to file the record and its opening brief on the merits. On September 17 respondent served his motion to dismiss the appeal. The clerk of the district court was unable to complete the preparation of the record on appeal before September 1, 1958, the last day for docketing under the rule, and actually certified the record September 11. Counsel in charge of the appeal was away from his office on several days of the week of Monday, September 1. No extension of time to docket the record was obtained from the district judge.
If appellant had availed itself of its full 30 days for appeal, Rule 73(a) NRCP, and its full 40 days to docket the appeal, 73 (g) id., this would have resulted in docketing its appeal on September 24, whereas it was actually docketed eight days before that date.
Under all of these circumstances we think the situation is governed by Garibaldi Trucking Co. v. Waldren, 72 Nev. 12, 292 P.2d 356, q.v., rather than by Doolittle v. Doolittle, 70 Nev. 163, 262 P.2d 955, q.v., on which respondent relies.
The motion for extension is granted and the motion to dismiss denied. Respondent may have 15 days from receipt of a copy of this order within which to serve and file his answering brief on the merits.